October 2, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          MARY L. JAMES, Appellant

NO. 14-14-00673-CV                          V.

                HOUSTON HOUSING AUTHORITY, Appellee
                   ________________________________

     Today the Court heard appellee’s motion to dismiss the appeal from the
judgment signed by the court below on March 10, 2014. Having considered the
motion and found its jurisdictional argument meritorious, we order the appeal
DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Mary L. James.
      We further order this decision certified below for observance.